Citation Nr: 0525357	
Decision Date: 09/16/05    Archive Date: 09/29/05	

DOCKET NO.  04-10 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs(VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder, to include schizoaffective disorder, 
bipolar type.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The appellant was a member of the Army National Guard from 
December 1980 to December 1984.  Active service from February 
10, 1982, to June 21, 1982, has been documented.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the VARO in 
Manchester, New Hampshire, that denied entitlement to the 
benefit sought.

The appeal is REMANDED to the RO by way of the Appeals 
Management Center, in Washington, DC.  VA will notify the 
veteran should further action be required.


REMAND

The service medical records are without reference to 
complaints or findings indicative of the presence of a 
psychiatric disorder.  

The post service medical evidence discloses that the 
appellant was hospitalized in December 1985 in a State 
hospital after being found wondering in traffic and being 
judged to be in a dangerous situation.  It was indicated he 
had had no previous hospitalizations.  He had been involved 
in a hit and run accident in 1983 that resulted in a 
neurological examination with unremarkable results.  The 
appellant's father stated that symptoms had appeared since 
the time of the accident.  These reportedly included talking 
to himself and hallucinating.  No past psychiatric history 
was reported.  The hospital records are without reference to 
the appellant's National Guard service.  

VA accorded the appellant a psychiatric examination in March 
2003.  It was stated the issue of service connection for 
post-traumatic stress disorder was immediately ruled out 
since the appellant did not meet one of the key criteria, 
that being the presence of a recognizable stressor sufficient 
to produce the symptoms of the disorder.  The examiner stated 
it was "highly probable" that the appellant developed subtle 
antecedents of symptoms of a schizoaffective disorder, 
bipolar type, during the time when he was in service.  The 
examiner stated there were no records that he was given to 
support it, but he added the typical development of the 
illness would lend weight to the probability that the 
appellant first began to develop signs and symptoms while in 
the military.  However, the examiner noted that he was not 
provided with hospital records or the appellant's military 
health records.  He stated that given this fact, "it is not 
possible to establish this with a degree of certainty but the 
examiner's opinion is that it is much more likely than not 
that the veteran developed the first signs of his illness 
during the period during which he was in the military."  

In view of the foregoing, the Board believes that further 
development is in order and the case is REMANDED for the 
following actions:

1.  VA should refer the case to the VA 
psychiatrist who conducted the 
psychiatric examination of the veteran on 
March 21, 2003.  That individual should 
be asked to review the entire claims 
folder, to include the appellant's 
service medical records and the private 
hospital records dating from 1985.  The 
psychiatrist should be asked to opine as 
to whether he or she believes, based on a 
review of the entire evidence of record, 
that it is at least as likely as not that 
the appellant's schizoaffective disorder, 
bipolar type, or any other psychiatric 
disorder identified, is attributable to 
the appellant's National Guard service.  
Another psychiatric examination of the 
appellant is authorized, if deemed 
advisable.  Also, if the psychiatrist is 
not available, then another psychiatric 
examination is to be accorded the 
appellant and the examiner is asked to 
opine as to whether it is at least as 
likely as not that any currently 
diagnosed psychiatric disorder is 
attributable to the appellant's National 
Guard service in the early 1980's.  The 
claims file, to include a copy of this 
REMAND, must be provided to the examiner 
for review in conjunction with the 
examination.  The examiner must annotate 
the examination report to indicate 
whether a review of the claims file was 
accomplished.

2.  Following the aforementioned, VA 
should review and readjudicate the claim 
on appeal.  If the benefit sought is not 
granted, the appellant and his 
representative should be provided a 
supplemental statement of the case.  This 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
the applicable laws and regulations 
considered pertinent to the issue on 
appeal.  An appropriate period of time 
should be allowed for response.

Then, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  No action is 
required of the veteran until he receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




